Citation Nr: 0636729	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2002 and later 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  

The claim for service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a head injury were not present during service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2002, August 2002, February 2004 and 
August 2004  provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Although the initial letter was not 
provided prior to the adjudication of the claim, the veteran 
was afforded an opportunity to submit evidence and the claim 
was subsequently readjudicated.  He has not made any 
complaints regarding the timing of the letter.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The veteran has declined a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The Board notes that the 
veteran's claim was previously denied in October 1998, and 
the veteran did not appeal that decision.  In that decision, 
it was stated that there were no service medical records 
available, and no diagnosis of any current residuals of a 
head injury.  The RO determined in August 2006 that the 
veteran has submitted new and material evidence to reopen 
that claim consisting of his own statements as to the 
occurrence of in-service trauma.  The Board concurs with that 
determination.  Therefore, the claim may be considered on a 
de novo basis.

The veteran contends that a head injury in service caused him 
to have currently disabling residuals.  In a written stated 
dated in March 2004, the veteran reported that he was wounded 
in the head at Pearl Harbor, and was treated at the San 
Francisco Hospital for two months.  He stated that he had a 
plate in his head to repair the damage.  He stated that he 
received a Purple Heart at discharge from service.  

The Board notes that the veteran's period of service, which 
began in 1943, took place after the attack on Pearl Harbor in 
December 1941.  Moreover, the veteran's service medical 
records are negative for any references to the claimed in-
service head injury.  The service medical records do reflect 
that he was admitted to the United States Naval Hospital in 
September 1945 for treatment of complaints of homesickness 
and inability to get along, but there was no mention of any 
head injury.  The report of a service medical survey dated in 
November 1945 reflects that the veteran was found to be unfit 
for service; however the determination was unrelated to the 
claimed head injury and the record is negative for references 
to that claimed injury.  The veteran's service personnel 
records are also negative for the claimed Purple Heart Medal.  
Thus, the only contemporaneous evidence contradicts the 
veteran's claims.  

The earliest medical evidence of the presence of a head 
injury is from many years after service.  A private medical 
record dated in February 1969 reflects that the veteran had a 
blow to the head and was treated for a laceration of the 
right forehead and eyebrow.  The medical evidence does not 
contain any medical opinion linking the disorder to service.  
The Board also notes that a skull X-ray taken at that time 
was interpreted as being negative for any abnormality.  Thus, 
the metal plate which the veteran has reported was used for 
treatment of an in-service head injury was not present.  

Although the veteran has offered his own theory that his 
current problems are related to his period of service, the 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his claimed disabilities with an event or occurrence 
while in service, will not support his claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that residuals of a head injury were not 
present during service.  Accordingly, the Board concludes 
that residuals of a head injury were not incurred in or 
aggravated by service.  

ORDER

Service connection for residuals of a head injury is denied.


REMAND

The duty to assist requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  A VA examination has not been conducted with 
respect to the claim for service connection for a psychiatric 
disorder.  The Board concludes that such an examination is 
required.  An examination would allow an opportunity to 
clarify specifically what psychiatric disability, if any, is 
present, and whether any such disability is related to 
service.  Service medical records dated from September to 
December 1945 reflect that the veteran was seen for 
complaints of nervousness and erratic behavior.  He 
reportedly was admitted to the sick list in September 1945 
with a diagnosis of hysteric psychoneurosis.   The diagnosis 
was later revised to constitutional psychopathic inferiority.  
On separation from service in December 1995, the diagnosis 
was mental deficiency.   A VA psychiatric examination would 
allow an opportunity to determine whether the veteran 
currently has any psychiatric disability which could be 
attributed to such in-service symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examiner should 
provide a diagnosis, and should 
specifically comment as to whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service, or whether such an etiology 
or relationship is unlikely.  The 
examiner should specifically discuss the 
psychiatric manifestations noted in the 
veteran's service medical records.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


